CANTY, J.
Laws 1899, c. 43, § 1, reads as follows:
“Any person wlio wilfully injures,' obstructs or destroys or drives any cattle, sheep, horse, swine or other animals, team or vehicle, except a bicycle, or wilfully allows his cattle, sheep, horse, swine or other animal to be led or driven upon, or to stray along a bicycle path constructed exclusively for the use of bicyclists, except for the purpose of crossing such paths at street intersections, and at private driveways leading from the street to adjoining premises, and for the purpose of crossing such paths to and from the street and adjoining premises where necessary, shall be guilty of a misdemeanor, and on conviction thereof, be fined not less than five (5) dollars or more than fifty (50) dollars, or by imprisonment for not more than thirty (30) days, or both.”
Under this section an indictment was found against the defendant by the grand jury of Hennepin county, the charging part of which indictment reads as follows:
“The said Alfred Bradford, on the 31st day of March, A. D. 1899, at the village of St. Louis Park, in said Hennepin county, then and there being, did wilfully, unlawfully, wrongfully, knowingly, and feloniously drive a team of horses attached to a sled, commonly so called, upon, over, and along that certain bicycle path constructed exclusively for the use of bicycles, said bicycle path being then and there commonly known, designated, and described as the Lake street boulevard bicycle path, which said bicycle path runs from the city of Minneapolis to Lake Minnetonka, in said county of Hennepin, at a point and place upon said bicycle path where said bicycle path runs along the northern boundary of section seventeen, in township one hundred seventeen, and range twenty-one west, in said county of Hennepin and state of Minnesota, said point and place upon said bicycle path not being a street intersection nor a private driveway leading from the street to the adjoining premises, and it not being then and there necessary for the said Alfred Bradford to drive said team of horses and sled upon, over, and along said bicycle path, at said point and place, for the purpose of crossing said bicycle path to or from the street and adjoining premises, contrary to the statute,” etc.
The defendant was convicted, and appeals from an order denying a new trial.
1. It will be observed that said section 1 consists wholly of one sentence, and appellant contends that the first clause in the sentence ending with the words “except a bicycle” is wholly discon*392nected from what follows, does not make sense, or express anything, and that, therefore, this section does not make the driving of “a team or vehicle” upon such a path a crime. We cannot so hold. While the section is not very well worded, it means that “any person who wilfully * * * drives any * * * team or vehicle except a bicycle * * * upon or * * * along a bicycle path * * * shall be guilty of a misdemeanor.”
'2. But the section is not expressly confined in its operation to cases of public bicycle paths, or bicycle paths constructed in public streets or highways, and bicycle paths constructed on private grounds for the use of the public, or to any of them; and according to the strict letter of the statute a person would be liable for injuring, destroying, or driving upon a private bicycle path constructed by himself upon his own land. Clearly, the legislature never intended to give the section so broad an effect, and the act must be cut down by construction so that it will apply only to cases of public bicycle paths. In our opinion, it is the duty of the court so to cut down the section by construction, and, as so construed, it is valid.
3. It appears by the evidence in this case that the bicycle path here in question was constructed by the county commissioners of Hennepin county in the summer of 1898, extends from Lake street, in Minneapolis, westward towards Lake Minnetonka, a distance of 12 miles, and was built on the south side of the traveled roadway, and within the boundaries of the public highway, in that county. The path is about eight feet wide, is separated from the ordinary traveled roadway by a shallow ditch, and the evidence shows that when the county commissioners were constructing the path they intended it for the exclusive use of bicyclists, and the manner of its construction and the use to which it has been put tend to show that it was intended for their exclusive use. But appellant contends that the board of county commissioners had no power to set apart a portion of the public highway for the exclusive use of bicyclists. Whether the county commissioners had such power prior to the passage of said chapter 43 we will not consider. That act was approved March 6, 1899, and, in our opinion, section 1. by implication ratified the act of the county commissioners in setting apart, or *393attempting to set apart, a portion of the public highway for the exclusive use of bicyclists. The section also by implication authorized the county commissioners thereafter to set apart a portion of a public highway for such exclusive use.
4. But, in our opinion, the indictment is fatally defective because it does not allege that the bicycle path was constructed in, or is a part of, a public highway situated and being in Hennepin county. It is not alleged that the bicycle path is a public path, and for all that appears by the indictment the path might have been the private property of defendant, and a part of his own land. Where the statute does not sufficiently define the crime, or set forth all the elements necessary to constitute the offense intended to be punished, an indictment is not sufficient which merely follows the language of the statute. State v. Howard, 66 Minn. 309, 68 N. W. 1096; State v. Abrisch, 41 Minn. 41, 42 N. W. 543.
The order appealed from is reversed, and the case remanded, with directions to the court below to dismiss the action, and either submit the case to another grand jury, or discharge the defendant, as that court shall deem proper.